Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 1, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158984(70)(71)                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re RAYMOND L. FRICK TRUST.                                                                        Megan K. Cavanagh,
  ________________________________________                                                                              Justices


  EDWARD M. KRESS and JENNY FRICK
  TRYCHEL, also known as JENI FRICK
  TRYCHEL, Successor Co-Trustees,
            Plaintiffs-Appellees,
                                                                    SC: 158984
  v                                                                 COA: 341498
                                                                    Monroe CC: 16-138516-CK
  BRADLEY SPICE and BCL 75, INC.,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motions for the temporary admission of out-of-
  state attorneys Susan D. Solle and Thomas P. Whalley, II, to appear and practice in this
  case under MCR 8.126(A) are GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 1, 2019

                                                                               Clerk